conten nee oct department of the treasury internal_revenue_service washington d c ql q division significant index number number release date in re request for waiver of the minimum_funding_standard for krerkkerrerieereeher eere eerie tanita rrrurereereriaekre e n oe ernkekkkkerke company we exrrekekeekreekeeraererereeerrereer plan err erererererrrenerereerereertrenereereuertrreeeerererre dear rekkhkkree this letter constitutes notice that a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been approved subject_to the following conditions collateral acceptable to the pension_benefit_guaranty_corporation pbgc is provided to the plan for the full amount of the waiver by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter the sponsor provides the pbgc with the copy of any ruling_request it makes under sec_412 of the code starting with the quarterly contribution due on date the sponsor makes the required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 j3 d and sec_430 j e of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution the sponsor makes contributions to the plan in an amount sufficient to meet the minimum_funding requirements for the plan for the plan years ending date through by date through respectively without applying for a waiver of the minimum_funding_standard the sponsor provides proof of payment of all contributions described above in a timely manner to the service and to the pbgc using the fax numbers or addresses below irs - ep classification rererekereeerereeeeee rreerererurererereereeee hurekreeearkkerererekke rerekererereeeereereeee fax eo mhmwhhrekrkhreruererere pension_benefit_guaranty_corporation kikkk rhkraerererreraeeererereer kuri ria fax rrrakekrekekrkkrkkee if any one of these conditions is not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company is a partnership comprised of two non-stock non-profit hospitals main purpose of the partnership was to create a regional healthcare delivery system and improve the financial health of both hospitals the the company made its pension contributions from limited use assets that require approval before their use if these assets were used to fund the plan for the year in which the waiver was requested they would have been depleted to the point of putting the company at risk preventing the company from expanding its programs and services the expansion of these programs and services is vital to the company's recovery however the company cannot continue to draw down its limited use assets indefinitely in addition the company has renegotiated contracts reduced labor costs and increased fees to improve its financial position the company has demonstrated that it can continue to make contributions to the plan by satisfying the through minimum_funding requirements your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent _ the date of this when filing form_5500 for the plan_year ending december letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in ' and to the manager ep compliance unit in f if you require further assistance in this matter please contact at sincerely yours employee_plans rulings agreements dyil- h wls andrew zuckerman director manager ep compliance unit manager ep classification kama makkah kia cc
